Citation Nr: 1140050	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  04-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a right knee scar.

3.   Entitlement to service connection for right and left knee pain.

4.  Entitlement to service connection for arthritis of pelvic bones.

5.  Entitlement to service connection for chronic muscle and nerve disorders of the lower extremities.

6.  Entitlement to service connection for shin splints (claimed as shin spurs).

7.  Entitlement to service connection for low back pain.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or depression.

9.  Entitlement to a rating in excess of 20 percent for bilateral pubic rami stress fractures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K. B., M.D.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to October 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico and Waco, Texas.  A September 2003 rating decision from the Albuquerque RO continued the previously assigned 20 percent rating for bilateral pubic rami stress fractures and denied entitlement to service connection for a chronic muscle disorder, a chronic nerve disorder of the lower extremities, and arthritis.  


In August 2004 the Veteran testified at a hearing before RO personnel.  A transcript of the hearing is of record.

Thereafter, the Veteran's claims file was transferred to the jurisdiction of Waco, Texas.

An April 2005 rating decision rendered by the Waco RO denied entitlement to service connection for PTSD, a right knee scar and right and left knee pain, shin spurs, and low back pain. 

In July 2010 the Veteran and K. B., M.D., testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript of this hearing is of record.  The Board notes that the Veteran withdrew her claim for service connection for high blood pressure during the hearing.  As such, that issue is no longer on appeal.  38 C.F.R. § 20.204 (2011).

In September 2010 the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  During the July 2010 Travel Board hearing, the Veteran waived RO jurisdiction for this evidence; her waiver is documented in the hearing transcript and included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to increased rating for bilateral pubic rami stress fractures, and service connection for migraine headaches, a muscle and nerve disorder, a low back disorder, right and left knee disorders, and an acquired psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.



FINDINGS OF FACT

1.  A right knee scar was not shown in service and is not currently shown.  

2.  The Veteran she does not have a current shin splint disability.

3.  The probative medical evidence indicates the Veteran does not have arthritis in the pelvic bones.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right knee scar have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  The criteria for establishing service connection for arthritis of the pelvic bones have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for establishing service connection for shin splints have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in July 2003 and October 2004 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The case was last adjudicated in June 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service private and VA treatment records, lay statements, hearing testimony, and VA and private examination reports. 

The Veteran was not provided with a VA examination to assess her claims for service connection for shin splints, arthritis, or a right knee scar.  However, VA need not conduct an examination with respect to those claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, there is no competent or credible evidence that the Veteran has current shin splints, arthritis of the pelvic bones, or a right knee scar.   Therefore, VA examinations are not required.

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Moreover, as the Board concludes below that the preponderance of the evidence is against the appellant's claim for service connection, any question as to an appropriate evaluation or effective date to be assigned is rendered moot.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2008).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

Service treatment records were entirely silent for any complaints, findings, or reference to any problems during service regarding arthritis or any cuts, abrasions, or scars on the right knee.  

In a pre-service report of medical history dated in May 1990, the Veteran indicated that she had a history of trick or locked knee, and she circled "trick."  A physician's summary detailed that she had a contusion (bruise) of her right knee with full recovery and no recurrences.  On examination, scars were noted on her left hand and right second knuckle.  

In April 1991 the Veteran complained of left leg pain after training.  The assessment was overuse syndrome/shin splint.  In June 1991 she again complained of left tibial pain for the last two months.  Results of an x-ray study of the left tibia were reported as no bony abnormality.  The assessment was left shin splint.

In an emergency care and treatment record dated in October 1991, she stated that she cut her right elbow on the edge of a light fixture, reporting that the glass did not break.  The assessment was superficial right elbow laceration measuring one centimeter; it was treated and closed with 3-0 nylon sutures.

In a medical evaluation board (MEB) report of medical history, the only problem she identified ever having or currently having was high or low blood pressure.  An August 1992 MEB examination report summarized defects as chronic bilateral pubic rami stress fractures.  Clinical evaluation of the lower extremities and spine were reported as normal, and no identifying body marks were reported.  

In a private treatment note from Northern Navajo Medical Center (NNMC) dated in February, the Veteran complained of right leg pain and pelvic pain.  The diagnosis was right hip ligament pain.  An x-ray report of the pelvis indicated that standard and frogleg projections of the pelvis failed to show any abnormality involving any of the osseous or soft tissue structures of the pelvis or either hip.  

In a VA joints examination report dated in May 1999 to evaluate the Veteran's service-connected pubic rami disability, an x-ray report of the pelvis described a slight irregularity in the lateral margin of the symphysis pubis on the right that may reflect sequelae of prior injury indicated historically; the pelvis was otherwise unremarkable.

In a VA bones examination report dated in February 2003, the Veteran stated that she could not sit for long periods of time due to pain and that she had difficulty sitting through her vocational rehabilitation classes.  She described pain walking up and down stairs, when walking a quarter of a mile on a flat surface, and when lifting.  On examination there was objective evidence of pain and weakness, and the right leg was 0.5 inches shorter than the left leg.  There were no constitutional signs of bone disease.  A right hip/pelvis x-ray report indicated that there was no arthritic change or previous fracture deformity identified in the pelvis or right hip area.  The diagnosis was residual significant pelvic pain post fracture unclear etiology per plain film.

In June 2003 the Veteran participated in VA bones and muscles examinations.  
Diagnostic testing included a pelvic x-ray and bone scan; both were reported as normal.  

In the Veteran's claim for service connection for PTSD received in March 2004, she stated that she was attacked by a sergeant after going out with a group of friends for drinks.  She stated that he grabbed her arm, threw her against a gate, and she fell onto the concrete ground on her knees.  She stated that she has a scar on her right knee from when she fell.  

In a notice of disagreement received in November 2005, the Veteran stated that the claimed scar on her right knee should have been for her right elbow, which she sliced while cleaning a light fixture on August 12, 1991.

In a December 2005 report, K. B., M.D., who identified herself as a family practice physician for families with a service member with a disability, indicated that after an "extensive interview and physical examination of this Veteran, and after thorough review of her medical records," she believed that multiple medical conditions were related to the Veteran's bilateral inferior pubic rami fractures.  Dr. K. B. did not list any specific objective findings pertaining to any scars or shin splints.  

In a VA bones examination report dated in July 2007 x-ray tests of the bilateral hips showed no significant abnormality.  X-ray tests of the pelvis bilaterally showed that the hip joints and sacroiliac joints were unremarkable with no abnormal soft tissue calcifications identified, and bony structures were unremarkable.  The diagnosis was pubic bone arthralgia without evidence of arthritis and fractures of the pubic rami bilaterally, resolved.

The Veteran and Dr. K. B. testified in July 2010.  Dr. K. B. testified that the Veteran's employer asked her to perform a medical consultation and that she was "really disappointed to see some of the denial stuff."  She described her role as a consultant, stating that a field representative from the Veteran's workplace referred the "tough cases that weren't getting anywhere through the system to, to my husband and to me to kind of work on."  She stated that she last examined the Veteran in 2005.

Dr. K. B. testified that the Veteran had pain in her legs and knees due to a leg length discrepancy and was "probably gonna end up with arthritis" in the knees and other areas.  When asked whether the Veteran currently had arthritis in her knees or hips, Dr. K. B. replied that the Veteran "feels mechanically like she does," but x-rays had not been done, and as a consultant she does not order x-rays.  

The Veteran testified that she tripped and fell during a road march in basic training, did not go to a doctor for treatment, and now has a scar from the fall.  Regarding the claim for service connection for shin splints, the Veteran testified that she first had them in basic training; she iced it down, it went away, it came back periodically, and right now "it's doing okay."  Dr. K. B. stated that the shin splints were okay now because the Veteran "doesn't move," adding that she "moves less now than she moved five years ago."

The Board has carefully considered all of the medical and lay evidence of record, but concludes that entitlement to service connection is not warranted for a right knee scar, arthritis of the pelvic bones, and shin splints.

Right Knee Scar

The Veteran described a pre-service right knee contusion, but no right knee scar was noted on pre-enlistment or separation examination.  In correspondence dated in March 2004 she claimed she received the knee scar during a sexual assault in service, when she was thrown to the ground and fell on her knee.  In her November 2005 notice of disagreement, she stated that the claimed scar on her right knee should have been for her right elbow, which she sliced while cleaning a light fixture on August 12, 1991.  However, she testified in July 2010 that she sustained her knee scar when she tripped and fell during a road march in basic training and now has a scar from the fall.  

While the Veteran is competent to state that she has a right knee scar, the Board finds that the Veteran's changing contentions of how she sustained her claimed right knee scar, and her suggestion in her notice of disagreement that the wrong area was actually claimed, render her assertions of an in-service injury causing the scar to be unreliable and not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Moreover, the Board notes that none of the medical evidence indicates the presence of a right knee scar.  Indeed, even Dr. K.B. who was asked by the Veteran's representative to do a consultation with the Veteran and who provided favorable opinions on almost all of the other claims made no mention of any right knee scar.

Accordingly, as there is no competent and credible evidence of any right knee scar during service or since service, the claim for service connection for a right knee scar is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Shin Splints and Arthritis of the Pelvic Bones

Service treatment records reveal that the Veteran complained of shin splints twice during service; however, post-service treatment records do not show any current shin splint disability.  In addition, the Veteran testified that they were "doing okay" now.  There is no objective post-service evidence showing shin splints.  Indeed, a whole body bone scan study in July 2005 did not reveal shin splints.  

Similarly, during the course of the claim, no radiologic studies have identified any arthritis.  The Board notes that a private physical therapist from NNMC indicated in May 2003 that "x-rays show arthritis now in symphysis pubis."  That statement is not probative, however, because the actual x-ray report did not identify any arthritis, nor has any subsequent radiological evidence identified any arthritis.  In addition, post-service NNMC and VA x-ray studies in February 1999, February 2003, May 2003, June 2003, July 2005, and July 2007 consistently documented normal findings without evidence of arthritis.   Moreover, bone scans were performed on VA examinations in June 2003 and July 2005, but neither identified any arthritis.  

To the extent the Veteran contends she has arthritis, as a lay person she is not competent to diagnose that disorder as it requires medical testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  On this point, the repeated radiographic testing reveals that she does not have arthritis in the pelvic bones.  Such evidence is entitled to significantly greater probative value than the Veteran's lay assertion and the unsupported statement by the physical therapist.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In order to prevail on the issue of service connection there must be: medical evidence of a current disability, medical evidence, or in some cases lay evidence, of in-service incurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  As the most probative evidence fails to reveal a current shin splint disability and arthritis of the pelvic bones, the claims for service connection for these disabilities are denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a right knee scar is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for shin splints is denied.



REMAND

The Board finds that additional action is necessary with respect to the claims for an increased rating for bilateral pubic rami stress fractures, and for service connection for migraine headaches, a muscle and nerve disorder, a low back disorder, right and left knee disorders, and an acquired psychiatric disorder to include PTSD.  Remand of the claim for service connection for migraine headaches is also required.

Initially, the Board notes that in an August 2006 substantive appeal, the Veteran included "headaches/migraines" among the list of claimed disabilities that she wanted to appeal.  The Board construes this statement as a timely notice of disagreement (NOD) with the April 2006 rating decision that denied this issue, but a statement of the case (SOC) has not been issued.  38 C.F.R. §§ 20.201, 20.302(a) (2010).  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims) held that when an appellant files a timely NOD and no SOC is issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Consequently, this matter will be remanded for the issuance of an SOC.

With respect to the claim for increase, the Veteran contends that the residuals of her bilateral pubic rami fractures are more severe than currently evaluated and result in significant pain and limitation of functioning.  She further contends that the condition has resulted in a chronic muscle and nerve disorder, a low back condition, a bilateral knee condition, and a psychiatric condition.  

The Veteran was afforded a VA examination in July 2005.  She described her pelvic pain as a constant, agonizing pain, the worst possible pain of her life with daily flare-ups of this pain lasting five to six hours that are more than the worst possible pain of her life.  She reported that the pain radiates to both her legs and feet and to her lower back.  She stated that she is not able to care for her home, and her sister and her sister's husband help her.  She added that she cannot lift or play with her kids, but she is able to cook and do some chores.  She stated that it does not affect her job as a veterans service representative because it is mostly a desk job, but she takes frequent stretching breaks to relieve pelvic pain.  On examination, she appeared alert, talkative, and not in apparent distress.  She came to the physical examination walking with no signs of pain or limping with ambulation.  The examiner repeated that there was no sign of the "constant worst possible pain of her life in this patient."  He remarked that she was an obese individual.  There was some tenderness to deep palpation at the level of the pubis and pain to deep percussion of both hips, even in the anterior and posterior aspects of her hips.  There were objective signs of bursitis of both sides of both hips.  On examination of the lower extremities, there were decreased sensory deficits in the right leg and left leg.  The examiner indicated that during the physical examination, the Veteran showed obvious positive Waddell testing for nonorganic signs of pain that were manifested basically by positive simulation test.  On examination of the lower back, there was some tenderness to deep palpation of the lumbosacral area, but no muscle spasm.  There were no gait abnormalities.  Radiologic examination was performed on the lumbosacral spine, bilateral hip series, and bilateral pelvic series.  Results from all studies were reported as no significant abnormalities.  A lumbar spine MRI (magnetic resonance imaging) study was reported as normal.  A whole body bone scan study was reported as unremarkable with the exception of minimal changes present in the ankles.  

The diagnosis was residuals of pelvic rami stress fractures resolved.  The examiner opined that the Veteran's present symptoms of lower extremity and pelvic pain were less likely than not secondary to her residuals of pelvic rami stress fractures.  He explained that according to the medical literature, the pelvic rami stress fractures usually resolve spontaneously with time with no residuals because usually these stress fractures are very tiny and small fractures of the bone that, as soon as the patient stops the activity causing the stress fractures, they heal with no abnormalities.  He added that all the x-rays and MRI reports were within normal limits with no evidence of stress fractures.  He concluded that this Veteran's complaints were most likely related to her lower extremities and probably secondary to her hip condition that was manifested by bursitis of the bilateral hips and to another systematic condition that needs to be evaluated by her primary care physician.

The Veteran has submitted opinions from Dr. K.B., who was asked by the Veteran's representative/employer to provide a consultation on the Veteran's case.  In a December 2005 report, Dr. K. B. indicated that after an "extensive interview and physical examination of this Veteran, and after thorough review of her medical records," she believed that multiple medical conditions were related to the Veteran's bilateral inferior pubic rami fractures, including back, hip, and bilateral knee pain; chronic stress and depression with constant suicidal ideation; and pain at the site of the fractures, groin, and pelvic floor.

Dr. K. B. stated that early in basic training the Veteran began to experience groin, back, and hip pain that was found to be secondary to bilateral inferior pubic rami stress fractures.  She explained that 

[u]ncomplicated single fractures are known as closed ring fractures and generally heal well with bed rest and rehabilitation.  Double/bilateral fractures, such as this Veteran's, are known as open ring fractures and usually are deferred to an orthopedist for traction, lengthy immobilization followed by specialty care and long term rehabilitation.  This treatment was not accomplished.

Dr. K. B. opined that the leg length discrepancy, for which she did not include a measurement, was associated with the pubic ramus stress fractures and was "probably secondary to chronic muscle tension, chronic bursitis and tendonitis, and muscle spasm."  She added that the leg length discrepancy "also may explain her intermittent radiculopathy" and it "certainly explains the asymmetrical wear and tear on her back, legs and knees causing pain currently, and promising future osteoarthritis."

In July 2010 Dr. K. B. testified that the Veteran had pain in her legs and knees due to a leg length discrepancy and was "probably gonna end up with arthritis" in the knees and other areas.  When asked whether the Veteran currently had arthritis in her knees or hips, Dr. K. B. replied that the Veteran "feels mechanically like she does," but x-rays had not been done, and as a consultant she does not order x-rays.  Dr. K. B. testified about the Veteran's claimed muscle, nerve, and low back disorders in relation to her service-connected bilateral pubic rami stress fractures, which she characterized as "a double bilateral fracture...known as open-ring fractures."  She described the location of the in-service fractures, stating "it seems like we're talking about, um, the birth canal."  Later, she stated that residuals from the fractures included faulty posture, limited adduction and abduction, massive calluses where the fractures healed that were putting pressure and strain on the muscles, and damage to the pelvic floor musculature.  

She testified that the Veteran had a leg length discrepancy and that "it seems to be worse today than it was then."  She stated that the Veteran had painful motion of the lumbar spine that was dependent on how much muscle spasm was present and that muscle spasm was a characteristic of the pelvic bone fracture.  She added that the Veteran had intermittent neuropathy from her spine down her leg and peripheral nerve pain depending on the degree of muscle spasm on a particular day.  She also acknowledged that the Veteran had not been diagnosed with any neuropathy in her leg.  She stated that the limitation of hip motion was obvious because the Veteran could not sit for any length of time, sexual activity was painful, and pushing on the site of the fractures caused "clear, unadulterated, uncomfortable pain."  She further testified that the Veteran's alleged in-service rape was an emotional cause for her chronic pelvic pain.  

Although Dr. K. B. indicated in her 2005 report that she conducted an "extensive interview and physical examination of this Veteran," reported objective findings on examination were sparse.  Additionally, although five post-service x-ray reports and two bone scan reports were of record at the time of Dr. K. B.'s evaluation of the Veteran, Dr. K. B. has not addressed the lack of objective evidence of ongoing pubic rami disability.  

Accordingly, the Board finds that remand is required to obtain a current examination by an orthopedic specialist and to obtain opinions as to whether any current symptomatology or disorder in the pelvis, hips, low back and knees is related to or caused by the bilateral pubic rami fractures, whether her leg length discrepancy is related to her bilateral pubic rami fractures, and whether she has any muscle or nerve disorder that is related to or caused by the bilateral pubic rami fractures.  

In addition, as the Veteran has claimed that a psychiatric disability is due to her chronic pain as a result of the pubic rami fractures, the question of whether any of her current complaints are actually related to her service-connected disability will impact a determination on her psychiatric disorder claim.  Accordingly, that claim is inextricably intertwined.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and her representative a statement of the case addressing the claim of entitlement to service connection for migraine headaches so that the Veteran may have the opportunity to complete an appeal on this issue (if she so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who treated her for her bilateral pelvic rami fractures, hips, knees, low back, neurological and muscle complaints, and psychiatric complaints since 2004.  After securing the necessary release, the RO/AMC should request relevant records identified by the Veteran which are not duplicates of those already contained in the file.  In addition, relevant VA treatment records should obtained from the Albuquerque VA Medical Center dating since December 2005, to include the report of an x-ray taken in June 2008 following a motor vehicle accident.

3.  After the above has been completed to the extent possible, the Veteran should be afforded a VA orthopedic examination by an orthopedic specialist to determine the current nature and severity of the Veteran's service-connected bilateral pubic rami fracture and to obtain opinions as to whether her claimed neurological, muscular, knee, and low back symptomatology results in disabilities that are related to her service-connected pelvic rami fractures.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including radiographic and objective neurological testing.  The examiner should conduct a complete physical examination of the pelvic bones, hips, knees, and low back, as well as a neurological evaluation of the lower extremities. 

Following a review of the claims file and examination of the Veteran, the physician should respond to the following:

a. Please describe the symptomatology associated with the Veteran's bilateral pubic rami stress fractures, to include whether her reported hip and pelvic pain is related to the fractures rather than to unrelated causes.  If bilateral hip tendonitis is present, is it a manifestation of her resolved pelvic rami stress fractures?  A medical rationale for the conclusions reached should be provided.

b. Is the Veteran's leg length discrepancy the result of her bilateral pubic rami fracture in service?  In rendering the opinion, the examiner should discuss the in-service x-rays of the fractures as well as the post-service x-rays and bone scans that revealed no abnormalities.  A medical rationale for the conclusions reached should be provided.

c. Does the Veteran have any diagnosed disability of either knee?  If so, was the disability caused by service? If not, was the disability caused by or permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected bilateral pubic rami fractures.  If aggravation is found, the examiner should quantify the degree of aggravation. A medical rationale for the conclusions reached should be provided.

d. Does the Veteran have any diagnosed disability of the low back?  If so, was the disability caused by service? If not, was the disability caused by or permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected bilateral pubic rami fractures.  If aggravation is found, the examiner should quantify the extent of aggravation.  In rendering the opinion, the examiner should discuss the significance of the Veteran's post service motor vehicle accident.  A medical rationale for the conclusions reached should be provided. 

e. Does the Veteran have any diagnosed neurological or muscle disability of the lower extremities?  If so, was the disability caused by service?  If the disability was not caused by service, is it caused by or permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected bilateral pubic rami fractures.  If aggravation is found, the examiner should quantify the extent of aggravation.  A medical rationale for the conclusions reached should be provided.  If a neurological disorder is diagnosed, objective testing to confirm the diagnosis should be obtained unless contraindicated.  

4.  If, and only if, the results of the VA examination indicate that the Veteran's reports of pain are related to her service-connected bilateral pubic rami fractures or associated disabilities rather than nonservice-connected causes, then the Veteran should be afforded a VA psychiatric examination to determine whether she suffers from a psychiatric disorder that is caused or aggravated by her service connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of the claims file the examiner should provide an opinion as to whether the disability was caused by or permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected bilateral pubic rami fractures.  If aggravation is found, the examiner should quantify the extent of aggravation.  A medical rationale for the conclusions reached should be provided.   

5.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


